Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  On lines 5-6 of the claim “a radial upper rolling bearing and a radial lower rolling bearing” are believed to be in error for –the radial upper rolling bearing and the radial lower rolling bearing.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the and lower bearing having the claimed profile depth and/or surface roughness as claimed in claim 17 in combination with the different coefficients of friction as claimed in claim 23. It is noted that support for the upper and lower bearings with the contact surfaces as claimed in claim 17 has support and support for the coefficient of frictions being different as claimed in claim 23 has support, but the combination of the claimed surface roughness and/or profile depth with the claimed surface and then then also having different coefficients of friction is not supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 17, the applicant claims “each rolling bearing having an outer ring with an end face which is at least partially designed as an axial abutment surface and which is in contact with a corresponding mating surface of the housing” and the further claims “an axial bearing arrangement of each outer ring of the rolling bearings taking place via the axial abutment surface on the outer ring, which directly and indirectly abuts the another corresponding axial coutersurface in the housing with the interposition of the spring element”. It is unclear how each outer ring at least partially designed as an axial abutment surface which contacts a corresponding mating surface of the housing and then how each outer ring also directly abuts the corresponding axial countersurface and indirectly abuts the another corresponding axial coutersurface in the housing with the interposition of the spring element.  It is noted that the applicant has claimed the axial coutersurface of the upper rolling bearing corresponds to the axial coutersurface and the axial abutment surface of the lower rolling bearing corresponds to another corresponding axial countersurface. It is unclear if the claimed axial abutment surface for each of the upper and lower rolling bearings is the same as the axial abutment surface of the outer rings for each of the upper and lower bearings and if the mating surface of the housing is the same as the claimed axial countersurfaces. For examination purposes, the limitations are being interpreted as the end face of the outer ring of the upper rolling bearing and the lower rolling bearing are in contact with a mating surface of the housing, which is the claimed axial countersurfaces and the claimed axial bearing surface of the upper rolling bearing is the axial abutment surface of the outer ring of the upper rolling bearing which is in direct contact with the claimed corresponding axial coutersurface in the housing and the axial abutment surface of the lower rolling bearing is the axial abutment surface of the outer ring of the lower rolling bearing and it indirectly abutment the another correspond axial coutersurface in the housing with the interposition of the spring element, however, the applicant should amend the claims to clarify. Further with respect to claim 1, the applicant claims that 
With respect to claim 19, “the mating surfaces” is not clear as to how it is different than the axial countersurfaces.  For examination purposes, the mating surfaces of being interpreted as the coutnersurfaces of the housing, however, the applicant should amend the claim to clarify.
With respect to claim 20, the claimed material pairs are unclear as to which of the claimed parts have the claimed materials. For examination purposes, the limitations are being interpreted as the housing and the outer rings, however, the applicant should amend the claim to clarify.   
With respect to claim 22, the limitation “a roughening of the end face and mating surface of each outer ring” is unclear. It is noted that it is being interpreted the roughening being the claimed surface roughness of claim 17 and the mating surface being the claimed axial countersurfaces.
With respect to claim 23, the limitations regarding “a higher optimal coefficient of friction” and “another optimal coefficient of friction”. It is unclear what is being claimed as the applicant has previously claimed an optimal coefficient of friction for both the upper and lower rolling bearings. For examination purposes, the limitations are being interpreted as the claimed optional coefficient of friction is higher for the lower rolling 
With respect to claim 24, see above regarding how the contact surfaces and mating surface are unclear and what they are being interpreted as.    
With respect to claim 25, the claimed profile depth and surface roughness are unclear as to if the same as that of claim 17. It is noted that the applicant has claimed the profile depth and surface roughness of the axial being arrangement which includes the claimed axial abutment surfaces and mating surfaces. It is noted that the limitations of claim 25 seem to not be further limiting those of claim 17 however, it is unclear. For examination purposes, they are being interpreted as not further limiting the limitations of claim 17. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as best understood (see above regarding 112 rejections and how the limitations are being interpreted): The claimed dental handpiece wherein an optimal coefficient of friction for the static friction of the axial abutment surface on the end face of the outer ring of the upper rolling bearing to the corresponding axial countersurface and for the axial abutment surface on the end face of the outer ring of the lower rolling bearing and the another corresponding axial countersurface to the contact surfaces of the spring elements are formed from an optimal coefficient of friction range by configuring one or more contact surfaces of the axial bearing arrangement orientated in the axial direction between the outer rings and the housing to have a profiled depth of 8µm-18 µm and/or a surface roughness of 4µm-14µm in combination with the other claimed limitations.  


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Strum has been cited to teach a surface roughness and coefficient of friction within the claimed ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.